190 S.E.2d 392 (1972)
15 N.C. App. 592
Viola Mae STROUD
v.
NORTH CAROLINA MEMORIAL HOSPITAL.
No. 7215IC460.
Court of Appeals of North Carolina.
August 2, 1972.
*393 Atty. Gen. Robert Morgan, by Associate Atty. Gen. Richard B. Conely, for defendant petitioner.
Winston, Coleman & Bernholz, by Barry T. Winston, Chapel Hill, for plaintiff respondent.
MORRIS, Judge.
Upon appeal from an award of the Industrial Commission, our inquiry is limited to two questions of law: (1) Whether there was any competent evidence before the Commission to support its findings of fact; and (2) Whether the findings of fact of the Commission justify its legal conclusions and decision. Bailey v. North Carolina Dept. of Mental Health, 272 N.C. 680, 159 S.E.2d 28 (1968). The Industrial Commission's findings of fact are conclusive on appeal when supported by competent evidence. G.S. § 143-293. This is true even when there is evidence which would support findings to the contrary. Bailey v. North Carolina Dept. of Mental Health, supra.
We hold that the findings of the Commission that plaintiff was an invitee of defendant, that plaintiff was injured by a negligent act on the part of a State employee acting in the scope of her employment, and that plaintiff was not contributorily negligent are supported by competent evidence. See Crawford v. Wayne County Board of Education, 3 N.C.App. 343, 164 S.E.2d 748 (1968), aff'd 275 N.C. 354, 168 *394 S.E.2d 33 (1969). Similarly we hold that the findings of fact are sufficient to support the Full Commission's conclusion that plaintiff was entitled to recover.
The opinion and award of the Full Commission is
Affirmed.
BROCK and HEDRICK, JJ., concur.